         Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JASON CAMACHO ON BEHALF OF ALL                                     Case No. 1:18-cv-10699-JPO
OTHER PERSONS SIMILARLY SITUATED
                                                                             ANSWER
                           Plaintiffs,
       -vs-

ROCHESTER INSTITUTE OF TECHNOLOGY

                           Defendant.


       The Defendant, Rochester Institute of Technology (“RIT” or “Defendant”), by and

through its attorneys, Barclay Damon LLP, as and for its Answer to Plaintiff’s Complaint, states,

upon information and belief, as follows:

                                   AS TO “INTRODUCTION”

       1.      Paragraph 1 of the Complaint sets forth a general introduction not calling for an

admission or denial but, to the extent it contains allegations to which a response is required, RIT

denies such allegations.

       2.      RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 2 of the Complaint.

       3.      RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 3 of the Complaint.

       4.      RIT denies the allegations set forth in Paragraph 4 of the Complaint, except states

that Plaintiff purports to bring this action under the Americans With Disabilities Act (“ADA”)

and Section 504 of the Rehabilitation Act (“RA”).

       5.      RIT denies the allegations set forth in Paragraph 5 of the Complaint, except states

that Plaintiff purports to seek a permanent injunction.
         Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 2 of 15




                          AS TO “JURISDICTION AND VENUE”

       6.      Paragraph 6 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 6 of the Complaint.

       7.      Paragraph 7 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 7 of the Complaint.

       8.      Paragraph 8 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 8 of the Complaint.

       9.      Paragraph 9 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT admits only so much of

Paragraph 9 of the Complaint as alleges that RIT’s main campus is located in Rochester, New

York and denies the remaining allegations set forth in Paragraph 9 of the Complaint.

       10.     RIT admits only so much of Paragraph 10 of the Complaint as alleges that RIT is

a university, college and institution of higher learning, and that it markets and solicits

prospective students in order to encourage them to apply to RIT, and that RIT sends

representatives to various functions attended by prospective students, and denies the remaining

allegations set forth in Paragraph 10 of the Complaint.

       11.     RIT admits only so much of Paragraph 11 of the Complaint as alleges that RIT

markets and solicits to prospective students in New York State, including New York City, and

that a substantial number of students who attend RIT are from New York State, and denies the

remaining allegations set forth in Paragraph 11 of the Complaint.



                                                2
         Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 3 of 15




       12.     RIT admits only so much of Paragraph 12 of the Complaint as alleges that the

Javits Convention Center, located in New York, York is a large and well known place of

exhibition or entertainment and a convention center, states that the remaining allegations in

Paragraph 12 of the Complaint set forth a legal conclusion not calling for an admission or denial,

but to the extent that a response is required, RIT denies the remaining allegations in Paragraph

12 of the Complaint.

       13.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 13 of the Complaint.

       14.     RIT admits the allegations set forth in Paragraph 14 of the Complaint.

       15.     RIT admits the allegations set forth in Paragraph 15 of the Complaint.

       16.     Paragraph 16 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 16 of the Complaint.

       17.     Paragraph 17 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 17 of the Complaint.

                                   AS TO “THE PARTIES”

       18.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 18 of the Complaint.

       19.     RIT denies that its main campus is located in Albany, NY and admits the

remaining allegations set forth in Paragraph 19 of the Complaint.

       20.     RIT admits only so much of Paragraph 20 of the Complaint as alleges that its

website provides consumers with information about: school location and hours, curriculum and



                                                3
         Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 4 of 15




programs of instruction, academic calendars, course and admission prerequisites, cost of tuition,

available financial aid, career services, accreditation, faculty, campus security, transfer credits,

textbooks, and other information, states that the allegation set forth in Paragraph 20 of the

Complaint that RIT is a public accommodation is a legal conclusion not calling for an admission

or denial, but to the extent that a response is required, RIT denies such allegations, and denies the

remaining allegations set forth in Paragraph 20 of the Complaint.

       21.     Paragraph 21 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 21 of the Complaint.

                                AS TO “NATURE OF ACTION”

       22.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 22 of the Complaint.

       23.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 23 of the Complaint.

       24.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 24 of the Complaint.

       25.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 25 of the Complaint.

       26.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 26 of the Complaint.

       27.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 27 of the Complaint and all of its sub-parts.




                                                 4
         Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 5 of 15




                              AS TO “STATEMENT OF FACTS”

       28.     RIT admits only so much of Paragraph 28 of the Complaint as alleges that

Defendant operates the website www.RIT.edu and refers to the website for the precise contents

thereof, and denies knowledge or information sufficient to form a belief as to the truth of the

remaining allegations set forth in Paragraph 28 of the Complaint, but to the extent that a response

is required, RIT denies such allegations.

       29.     RIT denies the allegations set forth in Paragraph 29 of the Complaint.

       30.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 30 of the Complaint.

       31.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 31 of the Complaint.

       32.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 32 of the Complaint.

       33.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 33 of the Complaint.

       34.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 34 of the Complaint and all of its sub-parts.

       35.     RIT admits only so much of Paragraph 35 of the Complaint as alleges that,“They

strive to eliminate bias within the educational system based on … disability,” is a quote from the

NACAC website, and denies the remaining allegations set forth in Paragraph 35 of the

Complaint.

       36.     RIT denies the allegations set forth in Paragraph 36 of the Complaint.




                                                 5
         Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 6 of 15




       37.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 37 of the Complaint.

       38.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 38 of the Complaint.

       39.     RIT denies the allegations set forth in Paragraph 39 of the Complaint.

       40.     RIT denies the allegations set forth in Paragraph 40 of the Complaint.

       41.     RIT denies the allegations set forth in Paragraph 41 of the Complaint.

       42.     RIT denies the allegations set forth in Paragraph 42 of the Complaint.

       43.     RIT denies the allegations set forth in Paragraph 43 of the Complaint and all of its

sub-parts.

       44.     RIT denies the allegations set forth in Paragraph 44 of the Complaint.

       45.     Paragraph 45 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 45 of the Complaint.

       46.     RIT denies the allegations set forth in Paragraph 46 of the Complaint and all of its

sub-parts.

       47.     RIT denies the allegations set forth in Paragraph 47 of the Complaint.

       48.     RIT denies the allegations set forth in Paragraph 48 of the Complaint.

       49.     RIT denies the allegations set forth in Paragraph 49 of the Complaint.

       50.     RIT denies the allegations set forth in Paragraph 50 of the Complaint.




                                                6
            Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 7 of 15




                         AS TO “CLASS ACTION ALLEGATIONS”

       51.      RIT denies the allegations set forth in Paragraph 51 of the Complaint, except

states that Plaintiff purports to seek to certify a nationwide class under Fed. R. Civ. P. 23(a) and

23(b)(2).

       52.      RIT denies the allegations set forth in Paragraph 52 of the Complaint, except

states that Plaintiff purports to seek to certify a New York State subclass under Fed. R. Civ. P.

23(a) and 23(b)(2).

       53.      RIT denies the allegations set forth in Paragraph 52 of the Complaint, except

states that Plaintiff purports to seek to certify a New York City subclass under Fed. R. Civ. P.

23(a) and 23(b)(2).

       54.      RIT denies the allegations set forth in Paragraph 54 of the Complaint and all of its

sub-parts.

       55.      RIT denies the allegations set forth in Paragraph 55 of the Complaint.

       56.      RIT denies the allegations set forth in Paragraph 56 of the Complaint.

       57.      RIT denies the allegations set forth in Paragraph 57 of the Complaint.

       58.      RIT denies the allegations set forth in Paragraph 58 of the Complaint.

                         AS TO “FIRST CAUSE OF ACTION
                   VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.”

       59.      RIT repeats and re-alleges its responses to Paragraphs 1 through 58 of the

Complaint as if set forth fully herein.

       60.       Paragraph 60 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 60 of the Complaint.




                                                 7
         Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 8 of 15




        61.     Paragraph 61 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 61 of the Complaint.

        62.     Paragraph 62 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 62 of the Complaint.

        63.     Paragraph 63 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 63 of the Complaint.

        64.     Paragraph 64 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 64 of the Complaint.

        65.     RIT denies the allegations set forth in Paragraph 65 of the Complaint.

        66.     RIT denies the allegations set forth in Paragraph 66 of the Complaint, except

states that Plaintiff purports to request relief as set forth in the Complaint.

                            AS TO “SECOND CAUSE OF ACTION
                              VIOLATIONS OF THE NYSHRL”

        67.     RIT repeats and re-alleges its responses to Paragraphs 1 through 66 of the

Complaint as if set forth fully herein.

        68.     Paragraph 68 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 68 of the Complaint.

        69.     RIT denies that its website is a service that is “heavily integrated with [its]

physical locations and is a gateway thereto,” and states that the remaining allegations in


                                                   8
         Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 9 of 15




Paragraph 69 of the Complaint set forth a legal conclusions not calling for an admission or

denial, but to the extent that a response is required, RIT denies the remaining allegations in

Paragraph 69 of the Complaint.

       70.    Paragraph 70 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 70 of the Complaint.

       71.    RIT denies the allegations set forth in Paragraph 71 of the Complaint.

       72.    Paragraph 72 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 72 of the Complaint.

       73.    Paragraph 73 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 73 of the Complaint.

       74.    Paragraph 74 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 74 of the Complaint.

       75.    RIT denies the allegations set forth in Paragraph 75 of the Complaint and all of its

sub-parts.

       76.    RIT denies the allegations set forth in Paragraph 76 of the Complaint.

       77.    RIT denies the allegations set forth in Paragraph 77 of the Complaint.

       78.    RIT denies the allegations set forth in Paragraph 78 of the Complaint.

       79.    RIT denies the allegations set forth in Paragraph 79 of the Complaint.

       80.    RIT denies the allegations set forth in Paragraph 80 of the Complaint.



                                               9
        Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 10 of 15




       81.     RIT denies the allegations set forth in Paragraph 81 of the Complaint, except

states that Plaintiff purports to pray for judgment as set forth in the Complaint.

                        AS TO “THIRD CAUSE OF ACTION
             VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW”

       82.     RIT repeats and re-alleges its responses to Paragraphs 1 through 81 of the

Complaint as if set forth fully herein.

       83.     RIT denies knowledge or information sufficient to form a belief as to the truth of

the allegations set forth in Paragraph 83 of the Complaint.

       84.     Paragraph 84 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 84 of the Complaint.

       85.     Paragraph 85 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 85 of the Complaint.

       86.     RIT denies that its website is a service that is “heavily integrated with [its]

physical locations and is a gateway thereto,” and states that the remaining allegations in

Paragraph 86 of the Complaint set forth a legal conclusions not calling for an admission or

denial, but to the extent that a response is required, RIT denies the remaining allegations in

Paragraph 86 of the Complaint.

       87.     Paragraph 87 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 87 of the Complaint.

       88.     RIT denies the allegations set forth in Paragraph 88 of the Complaint.




                                                 10
        Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 11 of 15




       89.     Paragraph 89 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 89 of the Complaint.

       90.     Paragraph 90 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 90 of the Complaint.

       91.     RIT denies the allegations set forth in Paragraph 91 of the Complaint.

       92.     RIT denies the allegations set forth in Paragraph 92 of the Complaint.

       93.     RIT denies the allegations set forth in Paragraph 93 of the Complaint.

                      AS TO “FOURTH CAUSE OF ACTION
              VIOLATIONS OF THE REHABILITATION ACT of 1973, §504”

       94.     RIT repeats and re-alleges its responses to Paragraphs 1 through 93 of the

Complaint as if set forth fully herein.

       95.     Paragraph 95 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 95 of the Complaint.

       96.     Paragraph 96 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 96 of the Complaint.

       97.     RIT admits the allegations set forth in Paragraph 97 of the Complaint.

       98.     Paragraph 98 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 98 of the Complaint.

       99.     RIT denies the allegations set forth in Paragraph 99 of the Complaint.


                                               11
         Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 12 of 15




        100.     RIT denies the allegations set forth in Paragraph 100 of the Complaint.

        101.     RIT denies the allegations set forth in Paragraph 101 of the Complaint.

        102.     RIT denies the allegations set forth in Paragraph 102 of the Complaint.

                              AS TO “FIFTH CAUSE OF ACTION
                               VIOLATIONS OF THE NYCHRL”

        103.     RIT repeats and re-alleges its responses to Paragraphs 1 through 102 of the

Complaint as if set forth fully herein.

        104.     Paragraph 104 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 104 of the Complaint.

        105.     Paragraph 105 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 105 of the Complaint.

        106.     RIT denies the allegations set forth in Paragraph 106 of the Complaint.

        107.     RIT denies the allegations set forth in Paragraph 107 of the Complaint.

        108.     Paragraph 108 of the Complaint sets forth a legal conclusion not calling for an

admission or denial, but to the extent that a response is required, RIT denies the allegations in

Paragraph 108 of the Complaint.

        109.     RIT denies the allegations set forth in Paragraph 109 of the Complaint and all of

its sub-parts.

        110.     RIT denies the allegations set forth in Paragraph 110 of the Complaint.

        111.     RIT denies the allegations set forth in Paragraph 111 of the Complaint.

        112.     RIT denies the allegations set forth in Paragraph 112 of the Complaint.

        113.     RIT denies the allegations set forth in Paragraph 113 of the Complaint.


                                                 12
        Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 13 of 15




       114.    RIT denies the allegations set forth in Paragraph 114 of the Complaint.

       115.    RIT denies the allegations set forth in Paragraph 115 of the Complaint.

                             AS TO “SIXTH CAUSE OF ACTION
                                 DECLARATORY RELIEF”

       116.    RIT repeats and re-alleges its responses to Paragraphs 1 through 115 of the

Complaint as if set forth fully herein.

       117.    RIT denies the allegations set forth in Paragraph 117 of the Complaint.

       118.    RIT denies the allegations set forth in Paragraph 118 of the Complaint.

                               AS TO “PRAYER FOR RELIEF”

       119.    RIT denies that Plaintiff is entitled to any relief or remedy specified in the

“Wherefore” clauses of the Complaint, including subparagraphs (a) through (h).

                                          FIRST DEFENSE

       120.    Plaintiff’s Complaint, in whole or in part, fails to state facts sufficient to

constitute any cause of action against RIT.

                                          SECOND DEFENSE

       121.    Plaintiff’s Complaint is barred, in whole or part, to the extent that the website

“www.RIT.edu” provides equivalent or greater accessibility to Plaintiff and persons with

disabilities as required under applicable law.

                                          THIRD DEFENSE

       122.    Any changes Plaintiff seeks be imposed on RIT with respect to its website are

barred to the extent that they are practically difficult and pose an undue hardship, such that such

changes are not required.




                                                 13
        Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 14 of 15




                                     FOURTH DEFENSE

       123.   RIT is not obligated to make any alterations sought by Plaintiff which would

result in a fundamental alteration in the nature of RIT’s services, programs, or activities or in

undue financial and administrative burdens where other methods are effective for compliance

under Title III of the ADA and all other applicable State and local public accommodation laws.

                                      FIFTH DEFENSE

       124.   At all relevant times, RIT engaged in good faith efforts to comply with the law,

and acted in good faith to ensure full compliance with Title III of the ADA and all other

applicable State and local public accommodation laws to the extent readily achievable and/or

required by law.

                                      SIXTH DEFENSE

       125.   Plaintiff’s Complaint is barred, in whole or in part, because RIT’s website is not a

place of public accommodation within the meaning of Title III of the ADA and all other

applicable State and local public accommodation laws.

                                    SEVENTH DEFENSE

       126.   Plaintiff’s Complaint is barred, in whole or in part, on due process grounds

because neither the ADA nor the regulations the Department of Justice has promulgated under

the ADA address website accessibility.

                                     EIGHTH DEFENSE

       127.   Plaintiff’s claims are barred because he lacks standing to pursue such claims.

                                      NINTH DEFENSE

       128.   Plaintiff’s claims are barred on the grounds that they are moot.




                                               14
        Case 1:18-cv-10699-JPO Document 11 Filed 01/25/19 Page 15 of 15




                                       TENTH DEFENSE

       129.    The Complaint is barred, in whole or part, to the extent Plaintiff is guilty of bad

faith or unclean hands.

                                    ELEVENTH DEFENSE

       130.    The recovery Plaintiff seeks is barred, in whole or part, because Plaintiff failed to

mitigate any damages he may have suffered.

                                    TWELFTH DEFENSE

       131.    Plaintiff’s Complaint, in whole or in part, is barred by the applicable statute of

limitations.

       WHEREFORE, RIT respectfully requests that Plaintiff’s Complaint be dismissed with

prejudice and that the Court grant RIT such other and further relief as the Court shall deem just

and proper, including reimbursement of attorneys’ fees and costs in defending this action.


DATED: January 25, 2019                           BARCLAY DAMON LLP

                                                  By:    /s/ John C. Canoni
                                                        Laurence B. Oppenheimer
                                                        John C. Canoni
                                                  Attorneys for Defendant, Rochester Institute of
                                                  Technology

                                                  Laurence B. Oppenheimer
                                                  The Avant Building
                                                  200 Delaware Avenue
                                                  Buffalo, New York 14202
                                                  Telephone: (716) 566-1575
                                                  E-mail: loppenheimer@barclaydamon.com

                                                  John C. Canoni
                                                  1270 Avenue of the Americas, Suite 600
                                                  New York, New York 10020
                                                  Telephone: (212) 784-5828
                                                  E-mail: jcanoni@barclaydamon.com



                                                15
